DETAILED ACTION
This Action is responsive to the QPIDS IDS filed on 02/11/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lerman (US 2011/0195532).

Regarding claim 1, Lerman (see, e.g., FIG. 3B, FIG. 4, FIG. 5, FIG. 7, FIG. 8A, FIG. 9-FIG. 11) discloses an area light source, comprising:
a first conductive structure 42 (see, e.g., FIG. 3B, of alternative bottom substrate) and a second conductive structure 90, 92 (see, e.g., FIG. 9, of top substrate) arranged opposite to each other (Para 0103, Para 0124); and
a light-emitting layer 56, 72 arranged between the first conductive structure 42 and the second conductive structure 90, 92 and comprising a plurality of light-emitting chips 56 insulated e.g., insulated by 64 from each other (Para 0108, Para 0115, Para 0124; e.g., FIG. FIG. 7, FIG. 8A, FIG. 9),
a first protection structure 38 (see, e.g., FIG. 3B, of alternative bottom substrate) and a second protection structure 88 (see, e.g., FIG. 9, of top substrate) arranged opposite to each other (Para 0103, Para 0124) and
a reflection layer 34 (see, e.g., FIG. 3B) arranged at a side of the light-emitting layer 56, 72 away from the second conductive structure 88 (Para 0103),
wherein:
a first electrode 60 of each light-emitting chip 56 is electrically connected to the first conductive structure 42 (see, e.g., FIG. 3B, of alternative bottom substrate), and a second electrode 58 of each light-emitting chip 56 is electrically connected to the second conductive structure 90, 92 (Para 0108, Para 0124, Para 0125),
the first conductive structure 42 is arranged at a side surface of the first protection structure 38 facing the second protection structure 88, and the second conductive structure 90, 92 is arranged at a side surface of the second protection structure 88 facing the first protection structure 38 (Para 0103, Para 0124),
the reflection layer 34 is arranged between the first protection structure 38 and the first conductive structure 42 (Para 0103).

Regarding claim 2, Lerman (see, e.g., FIG. 8A) teaches that the light-emitting chips 56 are separated from each other in a direction parallel to the first conductive structure 42 and the second conductive structure 90, 92, and the light-emitting layer 56, 72 further comprises an insulation material 72 (e.g., silicone) arranged between adjacent light-emitting chips 56 (Para 0115).
Regarding claim 3, Lerman (see, e.g., FIG. 8A) teaches that the insulation material 72 is configured to emit light under the excitation of a light beam from each light-emitting chip 56 (Para 0115).

Regarding claim 8, Lerman (see, e.g., FIG. 3B, FIG. 9) teaches that the first protection structure 38 and the second protection structure 88 are each a rigid substrate, a circuit board or a flexible substrate (Para 0108, Para 0124).

Regarding claim 9, Lerman (see, e.g., FIG. 3B, FIG. 9) teaches that at least one of the first conductive structure 42 and the second conductive structure 90, 92 comprises a plurality of conductive lines, and each conductive line is connected to a corresponding electrode 58, 60 of at least one light-emitting chip 56 (Para 0103, Para 0124).

Regarding claim 10, Lerman (see, e.g., FIG. 3B, FIG. 9) teaches that the light-emitting chips 56 are arranged in an array e.g., ordered series form, the first conductive structure 42 is of a surface-like shape, and the second conductive structure 90, 92 comprises a plurality of conductive lines and is configured to control e.g., controls whether or not LEDs receive connection to power source the light-emitting chips 56 at different regions (Para 0103, Para 0124, Para 0125).

Regarding claim 11, Lerman (see, e.g., FIG. 3B, FIG. 9) teaches that the light-emitting chips 56 are arranged in an array e.g., ordered series form, the second conductive structure 90, 92 is of a surface-like shape, and the first conductive structure 42 comprises a plurality of conductive lines and is configured to control e.g., controls whether or not LEDs receive connection to power source the light-emitting chips 56 at different regions (Para 0103, Para 0124, Para 0125).

Regarding claim 12, Lerman (see, e.g., FIG. 3B, FIG. 4, FIG. 10) teaches that the first electrode 60 of each light-emitting chip 56 is connected to the first conductive structure 42 via an anisotropic conductive adhesive 52, and the second electrode 58 of each light-emitting chip 56 is connected to the second conductive structure 90, 92 via an anisotropic conductive adhesive 94 (Para 0107, Para 0126).
Examiner Note: Examiner notes that an example of an anisotropic conductive adhesive is an epoxy resin combined with conductive particles. 

Regarding claim 14, Lerman (see, e.g., FIG. 3A, FIG. 5, FIG. 7, FIG. 8A, and FIG. 9 - FIG. 11) discloses a method for manufacturing an area light source, comprising:
forming a first conductive structure 30 (Para 0101, e.g., FIG. 5, FIG. 7);
forming a plurality of light-emitting chips 56 spaced apart from each other and arranged on the first conductive structure 30, adjacent light-emitting chips 56 of the plurality of light- emitting chips 56 being insulated e.g., insulated by 64 from each other, each light-emitting chip 56 comprising a first electrode 60 and a second electrode 58, the first electrode 60 being electrically connected to the first conductive structure 30 (Para 0108; e.g., FIG. 5, FIG. 7); and
forming a second conductive structure 90, 92 connected to the second electrode 58 of each light-emitting chip 56 (Para 0124, Para 0125; e.g., FIG. 9),
wherein subsequent to forming the plurality of light-emitting chips 56 spaced apart from each other and arranged on the first conductive structure 30, the method further comprises forming an insulation material 72 (e.g., silicone) filled between adjacent light-emitting chips 56 (Para 0115; e.g., FIG. 8A).

Regarding claim 16, Lerman (see, e.g., FIG. 3A, FIG. 5, and FIG. 9 - FIG. 11) teaches forming a first protection structure 28 (see, e.g., FIG. 3A); and forming a second protection structure 88 covering the second conductive structure 90, 92; wherein the forming the first conductive structure 30 comprises forming the first conductive structure 30 on the first protection structure 28 (Para 0101, Para 0124).

Regarding claim 18, Lerman (see, e.g., FIG. 3A, FIG. 5, and FIG. 9 - FIG. 11) teaches that the forming the first conductive structure 30 comprises forming the first conductive structure 30 of a surface-like shape, and the forming the second conductive structure 90, 92 comprises forming a conductive material layer and patterning the conductive material layer to form a plurality of second conductive lines 90, 92 each connected to the second electrode 58 of at least one light-emitting chip 56 (Para 0101, Para 0124, Para 0125).

Regarding claim 19, Lerman (see, e.g., FIG. 3A, FIG. 5, and FIG. 9 - FIG. 11) teaches that the forming the second conductive structure 90, 92 comprises forming the second conductive structure 90, 92 of a surface-like shape, and the forming the first conductive structure 30 comprises forming a conductive material layer and patterning the conductive material layer to form a plurality of first conductive lines 30 each connected to the first electrode 60 of at least one light-emitting chip 56 (Para 0101, Para 0124).

Regarding claim 20, Lerman (see, e.g., FIG. 3A, FIG. 5, and FIG. 9 - FIG. 11) discloses area light source, comprising:
a first conductive structure 30 and a second conductive structure 90, 92 arranged opposite to each other (Para 0101, Para 0124, see, e.g., FIG. 3A, FIG. 9); and
a light-emitting layer 56, 72 arranged between the first conductive structure 30 and the second conductive structure 90, 92 and comprising a plurality of light-emitting chips 56 insulated e.g., insulated by 64 from each other (Para 0115; see, e.g., FIG. 8A),
wherein a first electrode 60 of each light-emitting chip 56 is electrically connected to the first conductive structure 30, and a second electrode 58 of each light-emitting chip 56 is electrically connected to the second conductive structure 90, 92, wherein the first electrode 60 of each light-emitting chip 56 is connected to the first conductive structure 30 via an anisotropic conductive adhesive 52, and the second electrode 58 of each light-emitting chip 56 is connected to the second conductive structure 90, 92 via an anisotropic conductive adhesive 94 (Para 0107, Para 0126; see, e.g., FIG. 4, FIG. 5, FIG. 10).

Regarding claim 14, Lerman (see, e.g., FIG. 3B, FIG. 5, FIG. 7, FIG. 8A, and FIG. 9 - FIG. 11) discloses a method for manufacturing an area light source, comprising:
forming a first conductive structure 42 (see, e.g., FIG. 3B, of alternative bottom substrate) (Para 0103);
forming a plurality of light-emitting chips 56 spaced apart from each other and arranged on the first conductive structure 42, adjacent light-emitting chips 56 of the plurality of light- emitting chips 56 being insulated e.g., insulated by 64 from each other, each light-emitting chip 56 comprising a first electrode 60 and a second electrode 58, the first electrode 60 being electrically connected to the first conductive structure 42 (see, e.g., FIG. 3B, of alternative bottom substrate; FIG. 5) (Para 0103, Para 0108); and
forming a second conductive structure 90, 92 connected to the second electrode 58 of each light-emitting chip 56 (Para 0124, Para 0125; see, e.g., FIG. 9, FIG. 10),
wherein subsequent to forming the plurality of light-emitting chips 56 spaced apart from each other and arranged on the first conductive structure 42, the method further comprises forming an insulation material 72 (e.g., silicone) filled between adjacent light-emitting chips 56 (Para 0115; see, e.g., FIG. 8A).

Regarding claim 16, Lerman (see, e.g., FIG. 3B and FIG. 9 - FIG. 11) teaches forming a first protection structure 38 (see, e.g., FIG. 3B, of alternative bottom substrate); and forming a second protection structure 88 covering the second conductive structure 90, 92; wherein the forming the first conductive structure 42 comprises forming the first conductive structure 42 on the first protection structure 38 (Para 0103, Para 0124).
Examiner Note: Examiner notes that an example of an anisotropic conductive adhesive is an epoxy resin combined with conductive particles. 

Regarding claim 17, Lerman (see, e.g., FIG. 3B) teaches that prior to forming the first conductive structure 42 on the first protection structure 38, the method further comprises forming a reflection layer 34 on the first protection structure 38 (Para 0103).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lerman (US 2011/0195532), and further in view of Kim (US 2011/0051043).

Regarding claim 4, Lerman (see, e.g., FIG. 5, FIG. 8A) teaches that each light-emitting chip 56 is configured to emit a blue light beam, and the insulation material 72 comprises phosphor powder (Para 0108, Para 0110, Para 0115).
Even though Lerman shows substantial features of the claimed invention, Lerman fails to expressly teach that the insulation material comprises a quantum-dot material or a fluorescent adhesive.
Kim (see, e.g., FIG. 14) teaches that each light-emitting chip 220 is configured to emit a blue light beam, and the insulation material 230 comprises a quantum-dot material or a fluorescent adhesive for the purpose of scattering or refracting incident light, thereby more widely diffusing light emitting from the light source (Para 0053, Para 0058, Para 0069, Para 0070).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the quantum-dot material or a fluorescent adhesive of Kim in the insulation material of Lerman for the purpose of scattering or refracting incident light, thereby more widely diffusing light emitting from the light source (Para 0069, Para 0070).




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lerman (US 2011/0195532).

Regarding claim 13, although Lerman shows substantial features of the claimed invention, Lerman fails to expressly teach that the light source is a backlight source.
Lerman (see, e.g., FIG. 8A, FIG. 9-FIG. 11) does, however, teach in that the light sheet can be used for other lighting applications (Para 0012, Para 0013).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light sheet of Lerman to be implemented as a backlight source because a backlight source is a lighting application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817